DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, two or more of the support plate, the shear bar, and the shear bar base plate comprising one or more slots must be shown or the feature(s) canceled from the claim(s), as the drawings only show the support plate (82) having one or more slots (87). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Para. [0035], Line 6 which reads "the second end cap 32." should read -- the second end cap 34.--.  
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 which reads "a shear bar having a first end and a second edge" should read -- a shear bar having a first edge and a second edge--..  Appropriate correction is required.
Claim  objected to because of the following informalities:  Claim 17 which reads " wherein the chamber depth of an imaginary plane perpendicular to ground" should read --wherein the chamber depth of 
Appropriate correction is required.
Claim 2 objected to because of the following informalities:  Claim 20 which reads " The kit according to claim 20" should read --The kit according to claim 19--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8,13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation ""the rake base plate". There is insufficient antecedent basis for this limitation in the claim. For the purposes of Examination, the examiner interprets this portion of the claim to read –the chamber insert--.
By virtue of its dependence on claim 6, this basis of rejection also applies to dependent claims 7-8.
Claims 13-14 recite “a height of the lower chamber perimeter.” It is unclear what is meant by “a height” as the specification does not define a height with respect to any surface. For the purposes of examination, the Examiner interprets this to mean the vertical distance between the ground and the lower chamber perimeter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kergen (US 20060272183 A1).

REGARDING CLAIM 1
Kergen teaches a land preparation apparatus ((10), Fig. 3) comprising: 
a rotatable tool (24) having a longitudinal axis and comprising a body and a plurality of tool assemblies, wherein the plurality of tool assemblies are disposed on an outer surface of the body (Para. [0033]); 
a housing (22) comprising: 
a first end at a first side of the housing; a second end at a second side of the housing (Fig. 1), 
wherein the rotatable tool is rotatably connected to the first end and the second end (Para. [0028]); 
and a framework extending between and connected to each of the first end and the second end (Fig. 2), the framework having an interior surface (inner surface of (22)) that extends along at least a portion of the width of the rotatable tool and, along with at least a portion of a periphery of the rotatable tool (as seen in Fig. 2), 
the first end, and the second end, defines a chamber (interior space enclosed by (22), as best seen in Fig. 6b), 
the interior surface of the chamber having an upper edge (circled in red) and a lower edge (circled in green); (Fig. 4)

    PNG
    media_image1.png
    363
    246
    media_image1.png
    Greyscale

and one or more chamber inserts (54) releasably attached to the interior surface (Para. [0031] teaches that boards (54) are mounted inside housing (22)), wherein at least a portion of each of the one or more chamber inserts resides in the chamber (Fig. 6b).

REGARDING CLAIM 9
Kergen teaches the land preparation apparatus according to claim 1. Kergen further teaches 
wherein the land preparation apparatus is operable in a first position and a second position (Para. [0032] teaches that both the housing (22) and drum (24) are bi-directional, i.e., capable of operation in the forward or reverse direction.)


REGARDING CLAIM 10
Kergen teaches the land preparation apparatus according to claim 9. Kergen further teaches 
wherein the land preparation apparatus is configured for standard, forward movement in the first position and back-dragging, reverse movement in the second position. (Para. [0032])

REGARDING CLAIM 11
Kergen teaches the land preparation apparatus according to claim 9. Kergen further teaches 
wherein the first end comprises a first end cap and the second end comprises a second end cap (first and second end plates (42)); 
wherein each of the first end cap and the second end cap comprises a skid shoe on the bottom thereof, (Para. [0038] teaches that the end plates (42) mate with respective skid shoes (46).)
each skid shoe having a first planar surface and a second planar surface (Fig. 2, see below), such that in the first position, the first planar surface is substantially parallel with a ground surface, and in the second position, the second planar surface is substantially parallel with the ground surface. (Para. [0034] and [0038] teaches that adjustable skid shoes (46) are mounted to the housing (22), which is pivotable with respect to ground as seen in Figs. 3-5.) 

    PNG
    media_image2.png
    382
    333
    media_image2.png
    Greyscale

REGARDING CLAIM 12
Kergen teaches the land preparation apparatus according to claim 9. Kergen further teaches 
wherein a lower chamber perimeter is defined by a lower of a lowest point of the one or more chamber inserts and the lower edge of the interior surface of the housing; and wherein the chamber spans from an intake opening defined by a first imaginary plane, the first imaginary plane being substantially parallel to the ground and intersecting both the lower chamber perimeter and the periphery of the rotatable tool, (in red below)
to a discharge opening defined by a second imaginary plane, the second imaginary plane being substantially perpendicular to the ground and intersecting both the upper edge of the interior surface and the periphery of the rotatable tool, (in green below)
the chamber having a chamber depth.

    PNG
    media_image3.png
    403
    401
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kergen as applied to claim 1 above, and further in view of Matthews (US 3035393 A).

REGARDING CLAIM 2
Kergen teaches the land preparation apparatus according to claim 1. 
Kergen does not explicitly teach 
wherein the one or more chamber inserts comprises a shear bar insert comprising: a shear bar base plate releasably attached to the interior surface of the housing, the shear bar base plate having an inner surface and an outer surface and extending along at least a portion of the width of the interior surface of the housing, the inner surface of the shear bar base plate facing the interior surface of the housing and covering at least a portion of the lower edge of the interior surface of the housing; a shear bar having a first end and a second edge and extending along at least a portion of the width of the interior surface of the housing, the first edge of the shear bar abutting the outer surface of the shear bar base plate substantially adjacent to the lower edge of the interior surface, and the second edge of the shear bar extending into the chamber; and a support assembly connecting the shear bar and the shear bar base plate and configured to maintain positioning of the shear bar relative to the shear bar base plate.
Matthews at Fig. 6 teaches a chopper for shredding material comprising a cutter (C) that interacts with a shear bar (76) to shred material. Matthews further teaches
a shear bar insert (Fig. 9) comprising: 
a shear bar base plate (29) releasably attached to the interior surface of the housing (20), 
the shear bar base plate having an inner surface (left portion of (29) in Fig. 6, boxed in red) and an outer surface (right portion of (29) in Fig. 6, boxed in green) and extending along at least a portion of the width of the interior surface of the housing (Fig. 1), 

    PNG
    media_image4.png
    418
    368
    media_image4.png
    Greyscale

the inner surface of the shear bar base plate (left portion of (29) in Fig. 6)  facing the interior surface of the housing and covering at least a portion of the lower edge of the interior surface of the housing (C2, L41-45); 

    PNG
    media_image5.png
    344
    226
    media_image5.png
    Greyscale

a shear bar (76) having a first edge (inner edge of (76) facing (20), lined in red below) and a second edge (outer edge of (76), lined in green below) and extending along at least a portion of the width of the interior surface of the housing, (C7, L29-30 teaches that the shear plate (76) extends from end to end of the interior of the housing (H).)
the first edge of the shear bar abutting (circled in red) the outer surface of the shear bar base plate substantially adjacent to the lower edge of the interior surface, 

    PNG
    media_image6.png
    384
    297
    media_image6.png
    Greyscale

and the second edge of the shear bar extending into the chamber (outer edge of (76) extends into the chamber); 
and a support assembly ((78,79,80), Fig. 9) connecting the shear bar and the shear bar base plate and configured to maintain positioning of the shear bar relative to the shear bar base plate. (C7, L34-38 teaches that the support assembly secures the shear plate (76) to base plate (29), thus maintaining their relative positions.)
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to upgrade the cutting chamber of Kergen to further include the shear bar assembly of Matthews to facilitate comminution of intake material. 

REGARDING CLAIM 3
Kergen/Matthews teaches the land preparation apparatus according to claim 2. Matthews further teaches
wherein the support assembly comprises: 
a support plate (79) having an upper end (left end of (79), boxed in red) and a lower end (right end of (79), boxed in green), 

    PNG
    media_image7.png
    446
    556
    media_image7.png
    Greyscale

the upper end of the support plate abutting the outer surface of the shear bar base plate (the left end of (79) abuts the right-hand portion of (29)) 
and the lower end of the support plate abutting the shear bar substantially adjacent to the second edge of the shear bar, (the right end of (79) abuts the shear bar (76) adjacent the outer edge of (76).)
 wherein the support plate, the shear bar, and the shear bar base plate define a channel; (C7, L31-33)
and one or more triangular-shaped supports (78) residing in the channel and engaging two or more of the support plate, the shear bar, and the shear bar base plate. (Fig. 9, C7, L29-38)

REGARDING CLAIM 4
Kergen/Matthews teaches the land preparation apparatus according to claim 3. Matthews further teaches
wherein two or more of the support plate, the shear bar, and the shear bar base plate further comprise one or more slots (80) (C7, L34-39 teaches that the support plate (79) and base plate (29) comprise an elongated opening (80).); 
and each of the one or more triangular-shaped supports comprising one or more projections; wherein the one or more projections engage the one or more slots. (C7,L35 teaches bolts inserted through openings (80))

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kergen as applied to claim 1 above, and further in view of Doppstadt (US 5484110 A).

REGARDING CLAIM 5
Kergen teaches the land preparation apparatus according to claim 9. 
Kergen does not explicitly teach 
wherein the one or more chamber inserts comprises a rake insert comprising: a rake base plate releasably attached to the interior surface of the housing, the rake base plate having an inner surface and an outer surface and extending along at least a portion of the width of the interior surface of the housing, the inner surface of the rake base plate facing the interior surface of the housing and covering at least a portion of the lower edge of the interior surface of the housing; and a plurality of rake tines connected to the rake base plate and extending from the outer surface thereof.
Doppstadt at Fig. 5, C8, L14-33 teaches a cover plate (14) with a plurality of rake tines (21) attached thereto, the cover plate being releasably attached to a housing (25) for use with a comminuting machine. Doppstadt at C8,L32-33 further teaches that these rake tines have a beneficial effect on the comminution efficiency of the machine as they aid in further comminuting the material prior to its discharge through a discharge opening. Kergen at Para. [0031] teaches that chamber inserts (54) aid in the shredding/grinding of material. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to swap the chamber inserts of Kergen with the rake plate assembly of Doppstadt in order to provide an alternative method of grinding/shredding the material within the chamber.





Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kergen as applied to claim 1 above, and further in view of Beller et al. (US 5259692 A).

REGARDING CLAIM 6
Kergen teaches the land preparation apparatus according to claim 1. 
Kergen does not explicitly teach 
wherein the one or more chamber inserts comprises a wear plate releasably attached to the interior surface of the housing, the wear plate having an inner surface and an outer surface and extending along at least a portion of the width of the interior surface of the housing, the inner surface of the wear plate being in contact with the interior surface of the housing.
Beller at Fig. 4 teaches a ground working machine with wear plates (53) releasably secured to the interior of a shell (30). Beller at C3, L7-16 further teaches that these plates are replaceable when worn. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to swap the chamber inserts of Kergen with the replaceable wear plate assembly of Doppstadt in order to extend the useful life of the device by enabling the replacement of worn plates. 

REGARDING CLAIM 7
Kergen/Beller teaches the land preparation apparatus according to claim 6. Beller further teaches
wherein the one or more chamber inserts further comprises a shear bar insert comprising: 
a shear bar base plate (51) releasably attached to the shell (30), 
the shear bar base plate having an inner surface (red) and an outer surface (green) and extending along at least a portion of the width of the interior surface of the housing, (Fig. 2)

    PNG
    media_image8.png
    241
    227
    media_image8.png
    Greyscale

the inner surface of the shear bar base plate facing the interior surface of the housing (the right-surface edge of the inner surface faces the interior surface of the housing), and covering at least a portion of the lower edge of the interior surface of the housing (see (51) in Fig. 2); 
a shear bar (50) having a first edge (yellow) and a second edge (purple) and extending along at least a portion of the width of the interior surface of the housing, the first edge of the shear bar abutting the outer surface of the shear bar base plate substantially adjacent to the lower edge of the interior surface, and the second edge of the shear bar extending into the chamber (the left-surface edge of the second edge extends into the chamber); 

    PNG
    media_image9.png
    267
    209
    media_image9.png
    Greyscale

and a support assembly (52) connecting the shear bar and the shear bar base plate and configured to maintain positioning of the shear bar relative to the base plate.
Kergen/Beller does not explicitly teach
the shear bar base plate being releasably attached to the wear plate,
the inner surface of the shear bar base plate being in contact with at least a portion of the wear plate, 
However, this would merely be a rearrangement of parts that would not modify the operation/functionality of the device. The particular placement of the shear bar base plate on the wear plate instead of the interior surface is a matter of obvious design choice, and one of ordinary skill in the art would be able to attach the shear bar assembly in any predictable manner within the chamber, such that fragmenting of debris against the shear bar assembly will occur.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kergen/Beller as applied to claim 6 above, and further in view of Doppstadt (US 5484110 A).

REGARDING CLAIM 8
Kergen/Beller teaches the land preparation apparatus according to claim 6. 
Kergen/Beller does not explicitly teach
wherein the one or more chamber inserts further comprises a rake insert comprising: a rake base plate releasably attached to the interior surface of the housing, the rake base plate having an inner surface and an outer surface and extending along at least a portion of the width of the interior surface of the housing, the inner surface of the rake base plate facing the interior surface of the housing, being in contact with at least a portion of the wear plate, and covering at least a portion of the lower edge of the interior surface of the housing; and a plurality of rake tines connected to the rake base plate and extending from the outer surface thereof.
Doppstadt at Fig. 5, C8, L14-33 teaches a cover plate (14) with a plurality of rake tines (21) attached thereto, the cover plate being releasably attached to a housing (25) for use with a comminuting machine. Doppstadt at C8,L32-33 further teaches that these rake tines have a beneficial effect on the comminution efficiency of the machine as they aid in further comminuting the material prior to its discharge through a discharge opening. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to upgrade the internal chamber of Kergen/Beller to further include rake plates attached to the wear plates in order to further shred and grind the material into smaller fragments. 

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kergen as applied to claim 12 above.

REGARDING CLAIMS 13 AND 14    
Kergen teaches the land preparation apparatus according to claim 12. 
Kergen does not explicitly teach
wherein a height of the lower chamber perimeter, when in the first position, is from about 5.75 inches to about 6.75 inches.  
wherein a height of the lower chamber perimeter, when in the second position, is from about 11 inches to about 12.5 inches.
However, Kergen at Para. [0034], Figs. 3-5 teaches that the housing (22) is pivotable relative to the ground, therefore altering the distance between the lower edge of the chamber and the ground in different positions. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to choose a dimensioned distance of any reasonable height, according to the amount of material desired to be fed through the gap in each position. It is noted that the specification does not provide any criticality for the specific dimension range claimed. 

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kergen as applied to claim 12 above, and further in view of Ford (US 3850375 A).

REGARDING CLAIMS 15 AND 16
Kergen teaches the land preparation apparatus according to claim 12. 
Kergen does not explicitly teach
wherein the chamber depth at the intake opening is about 3 inches to about 4 inches.  
wherein the chamber depth at the intake opening is about 0.25 inches to about 0.5 inches.
However, Ford at Fig. 3 teaches a shredder having a rotating drum and a breaker bar assembly (100) fixed to the lower edge of the shredder frame to reduce the size of large refuse particles. Ford at C6,L59-67 teaches that the distance between the lowest edge of the breaker bar (100) and the tips of the rotating teeth (50), that is, the size of the intake opening, is less than around 4 inches and preferably around one inch, but  that the closer the breaker bar is to the rotating teeth, the more preliminary shredding will occur. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to dimension this gap any reasonable distance under 4 inches, as one of ordinary skill in the art would be able to size the gap according to the degree of fragmentation desired and the amount of material to be fed through the gap.

REGARDING CLAIM 17
Kergen teaches the land preparation apparatus according to claim 12. 
Kergen does not explicitly teach
wherein the chamber depth of an imaginary plane perpendicular to ground, when in the first position, and intersecting both a high point of the periphery and the interior surface of the housing is less than about 1 inch. (It should be noted that the Examiner interprets the claim as referring to the size of the discharge opening in the first position.)
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Ford teaches a similar rotary shredding device wherein that the size of the intake opening is preferably around one inch. Thus, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to dimension the discharge opening to be less than one inch, as it is known that the depth of the chamber gap in rotary impact/crushing devices typically narrows in the direction of rotation as material and debris is further crushed (as explicitly taught in evidentiary reference (US 5484110 A)). 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kergen (US 20060272183 A1) in view of Beller et al. (US 5259692 A).

REGARDING CLAIM 18
Kergen teaches a land preparation apparatus ((10), Fig. 3) operable in a first position and a second position (Para. [0032] teaches that both the housing (22) and drum (24) are bi-directional, i.e., capable of operation in the forward or reverse direction) the land preparation apparatus comprising: 
a rotatable tool (24) having a longitudinal axis and comprising a rotatable drum and a plurality of tool assemblies, wherein the plurality of tool assemblies are disposed on an outer surface of the rotatable drum (Para. [0033]); 
a housing (22) comprising: 
a first end cap at a first side of the housing; a second end cap at a second side of the housing (first and second end plates (42));
wherein the rotatable tool is rotatably connected to the first end cap at a first end and the second end cap at a second end (Para. [0028]); 
and a framework extending between and connected to each of the first end cap and the second end cap (Fig. 2), the framework having an interior surface (inner surface of (22)) that extends along at least a portion of the width of the rotatable tool and, along with at least a portion of a periphery of the rotatable tool (as seen in Fig. 2), 
the first end cap, and the second end cap, defines a chamber (interior space enclosed by (22) and (42)), 
the interior surface of the chamber having an upper edge (circled in red) and a lower edge (circled in green); (Fig. 4)

    PNG
    media_image1.png
    363
    246
    media_image1.png
    Greyscale

and chamber inserts (54) releasably attached to the interior surface (Para. [0031] teaches that boards (54) are mounted inside housing (22)), wherein at least a portion of each of the one or more chamber inserts resides in the chamber (Fig. 6b).
wherein a lower chamber perimeter is defined by a lower of a lowest point of the one or more chamber inserts and the lower edge of the interior surface of the housing; and wherein the chamber spans from an intake opening defined by a first imaginary plane, the first imaginary plane being substantially parallel to the ground and intersecting both the lower chamber perimeter and the periphery of the rotatable tool, (in red below)
to a discharge opening defined by a second imaginary plane, the second imaginary plane being substantially perpendicular to the ground and intersecting both the upper edge of the interior surface and the periphery of the rotatable tool, (in green below)
the chamber having a chamber depth.

    PNG
    media_image3.png
    403
    401
    media_image3.png
    Greyscale

Kergen does not explicitly teach
the chamber inserts comprising: 
a wear plate releasably attached to the interior surface of the housing, the wear plate having an inner surface and an outer surface and extending along at least a portion of the width of the interior surface of the housing, the inner surface of the wear plate being in contact with the interior surface of the housing; 
Beller at Fig. 4 teaches a ground working machine with wear plates (53) releasably secured to the interior of a shell (30). Beller at C3, L7-16 further teaches that these plates are replaceable when worn. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to swap the chamber inserts of Kergen with the replaceable wear plate assembly of Doppstadt in order to extend the useful life of the device by replacing the wear plates when enough wear has accumulated.
Beller further teaches
a shear bar base plate (51) releasably attached to the shell (30), 
the shear bar base plate having an inner surface (red) and an outer surface (green) and extending along at least a portion of the width of the interior surface of the housing, (Fig. 2)

    PNG
    media_image8.png
    241
    227
    media_image8.png
    Greyscale

the inner surface of the shear bar base plate facing the interior surface of the housing, and covering at least a portion of the lower edge of the interior surface of the housing (see (51) in Fig. 2); 
a shear bar (50) having a first edge (yellow) and a second edge (purple) and extending along at least a portion of the width of the interior surface of the housing, the first edge of the shear bar abutting the outer surface of the shear bar base plate substantially adjacent to the lower edge of the interior surface, and the second edge of the shear bar extending into the chamber; 

    PNG
    media_image9.png
    267
    209
    media_image9.png
    Greyscale

and a support assembly (52) connecting the shear bar and the shear bar base plate and configured to maintain positioning of the shear bar relative to the base plate.
Kergen/Beller does not explicitly teach
the shear bar base plate being releasably attached to the wear plate,
the inner surface of the shear bar base plate being in contact with at least a portion of the wear plate, 
However, this would merely be a rearrangement of parts that would not modify the operation of the device. The particular placement of the shear bar base plate on the wear plate instead of the interior surface is an obvious matter of design choice, and one of ordinary skill in the art would be able to attach the shear bar assembly in any reasonable manner within the chamber, such that fragmenting of debris against the shear bar assembly will occur.
Kergen/Beller additionally does not explicitly teach
and wherein a height of the lower chamber perimeter, when in the first position, is from about 5.9 inches to about 6.5 inches; and a height of the lower chamber perimeter, when in the second position, is from about 11 inches to about 11.5 inches.
However, Kergen at Para. [0034], Figs. 3-5 teaches that the housing (22) is pivotable relative to the ground, therefore altering the distance between the lower edge of the chamber and the ground in each position. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to choose a dimensioned distance of any reasonable height, according to the amount of material desired to be fed through the gap in each position. It is noted that the specification does not provide any criticality for the specific dimension range claimed. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beller et al. (US 5259692 A) in view of Grant (CA 2531473 C).

REGARDING CLAIM 19
Beller teaches 
a first and second chamber insert (replaceable wear plates (53)) for a ground preparation apparatus, wherein the chamber inserts are configured for replaceable attachment to the interior surface of a grinding chamber. 
Beller does not explicitly teach 
A land preparation apparatus parts kit, the kit comprising: a first chamber insert; and a second chamber insert.
However, Grant at Fig, 1 teaches a replaceable wear plate assembly (66,68) for a loader bucket. Grant at Page 17, Lines 21-31 further teaches that these wear plates are provided by retailers to consumers in a parts kit, ready for installation when replacement of a worn plate is necessary. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to provide a parts kit as taught by Grant comprising the replaceable chamber inserts of Beller in order to eliminate the need for extra stocking of components, which tends to be costly and inefficient, and facilitate the replacement process.

REDGARDING CLAIM 20
Beller/Grant teaches the kit according to claim 19. 
further comprising: one or more land preparation tools.
Beller at C2,L49-53 further teaches replaceable teeth (33) that can be removed from cylindrical roll (32) and replaced when broken or worn. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to include these replaceable teeth along with the replaceable wear plates in a singular parts kit to provide a comprehensive kit for all replaceable elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balg et al. (US 20220192096 A1) discloses a replaceable wear plate assembly for an agricultural harvester. Farley et al. (US 8092286 B2) discloses a replaceable concave portion for a chopper assembly. Hathaway et al. (US 20090050341 A1) discloses a land preparation apparatus. Schafer (US 7096900 B2) discloses a tree cutting attachment for a work vehicle. O’Hagan (US 6321518 B1) discloses a land clearing machine attachment. Schmid (US 5875980 A) discloses a traveling rock crusher. Swisher (US 4637753 A) discloses a particle reducing means. Ohrberg et al. (US 4355670 A) discloses a forestry site preparation system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JULIA C TRAN/Examiner, Art Unit 3671